DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 9, 10, 12, 19, 20, 22, 24, 25, 27 and 29 are objected to because of the following informalities:  
in claim 1 of lines 1 the occurrence of "user equipment, UE, " should be amended to---" user equipment (UE)"----- 
in claim 2 of lines 4-5 the occurrence of "radio resource control, RRC, " should be amended to---" radio resource control (RRC)"-----
in claim 2 of lines 5-6 the occurrence of "RRC messages " should be amended to---" the RRC messages"-----
in claim 9 of lines 1 the occurrence of "user equipment, UE, " should be amended to---" user equipment (UE)"----- 
in claim 10 of lines 4-5 the occurrence of "radio resource control, RRC, " should be amended to---" radio resource control (RRC)"-----
in claim 10 of lines 5-6 the occurrence of "RRC messages " should be amended to---" the RRC messages"-----
in claim 12 of lines 6-7 the occurrence of ", determine that" should be amended to---"
in claim 19 of lines 2-3 the occurrence of "user equipment, UE, " should be amended to---" user equipment (UE)"----- 
in claim 20 of lines 4-5 the occurrence of "radio resource control, RRC, " should be amended to---" radio resource control (RRC)"-----
in claim 20 of lines 5-6 the occurrence of "RRC messages " should be amended to---" the RRC messages"-----
in claim 22 of lines 3 the occurrence of "from a network node" should be amended to---"from the UE"-----
in claim 24 of lines 2-3 the occurrence of "user equipment, UE, " should be amended to---" user equipment (UE)"----- 
in claim 25 of lines 4-5 the occurrence of "radio resource control, RRC, " should be amended to---" radio resource control (RRC)"-----
in claim 25 of lines 5-6 the occurrence of "RRC messages " should be amended to---" the RRC messages"-----
in claim 27 of lines 4 the occurrence of "from a network node" should be amended to---"from the UE"-----
in claim 29 of lines 5 the occurrence of "user equipment, UE, " should be amended to---" user equipment (UE)"-----
Appropriate corrections are required.

			Claim Objection (minor informality) 
The claim limitations "adapted to" are not positive recitations.  Claims 9, 12, 14-15, 24 and 27 recite the limitation "adapted to" in the claim language.  An alternative is "configured to", or an action verb to perform the function, which positively recites claim limitations.  Therefore, all claim limitations following "adapted to" have not been considered for examination.  

Double Patenting
6.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 7, 9, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-12, and 15-16 of Patent No. (US 11,272,388 B2) in view of Lei et al. [hereinafter as Lei], US 2009/0227251 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of patent application discloses A method in a user equipment, UE, the method comprising: receiving a measurement configuration message via a radio network node, the measurement configuration message being received over a control plane, the measurement configuration message comprising network location information associated with a measurement configuration file;
determining a need for retrieving the measurement configuration file from a server; and
retrieving the measurement configuration file from the server using the received network location information, the measurement configuration file being retrieved over a user plane, wherein determining the need comprises determining that an application layer service requiring measurement is about to start or has already started and wherein an access stratum (AS) layer in the UE receives an indication from an application layer that the application layer service is started.
	The patent application does not disclose a method in a user equipment, UE, the method comprising: receiving a measurement configuration message via a radio network node, the measurement configuration message comprising a configuration identifier associated with a measurement configuration file; and retrieving the measurement configuration file from the radio network node using the received configuration identifier.
	However, Lei discloses retrieving the measurement configuration file from the radio network node using the received configuration identifier (Fig.4 Table 5 [0077] and Fig.4 Table 6 [0079]-[0080]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include retrieving the measurement configuration file from the radio network node using the received configuration identifier as taught by Lei is to be added in the patent application.
	Applicant's claim 1 merely broaden the scope of patent application claim 1 by eliminating the term "… the radio network node …. configuration identifier” from claim 1 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 7, the patent application does not disclose retrieving the measurement configuration file from the radio network node using the received configuration identifier comprises transmitting a request for the measurement
configuration file to the radio network node and receiving the measurement configuration file from the radio network node.
	However, Lei discloses retrieving the measurement configuration file from the radio network node using the received configuration identifier comprises transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node (Fig.4 Table 7 [0086]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include retrieving the measurement configuration file from the radio network node using the received configuration identifier comprises transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node as taught by Lei is to be added in the patent application.

Regarding claim 9, the claim 9 of patent application discloses A user equipment, UE, adapted to: receive a measurement configuration message via a radio network node, the measurement configuration message being received over a control plane, the measurement configuration message comprising network location information associated with a measurement configuration file; determine a need for retrieving the measurement configuration file from a server; and retrieve the measurement configuration file from the server using the received network location information,
the measurement configuration file being retrieved over a user plane, wherein determining the need comprises determining that an application layer service requiring measurement is about to start or has already started and wherein an access stratum (AS) layer in the UE receives an indication from an application layer that the application layer service is started.
	The patent application does not disclose a user equipment, UE, adapted to:
receive a measurement configuration message via a radio network node, the measurement configuration message comprising a configuration identifier
associated with a measurement configuration file; and retrieve the measurement configuration file from the radio network node using the received configuration identifier.
	However, Lei discloses retrieve the measurement configuration file from the radio network node using the received configuration identifier (Fig.4 Table 5 [0077] and Fig.4 Table 6 [0079]-[0080]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include retrieve the measurement configuration file from the radio network node using the received configuration identifier as taught by Lei is to be added in the patent application.
 the radio network node …. configuration identifier” from claim 9 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 15, the patent application does not disclose retrieving the measurement configuration file from the radio network node using the received configuration identifier, transmit a request for the measurement configuration file to the radio network node and receive the measurement configuration file from the radio network node.
	However, Lei discloses retrieving the measurement configuration file from the radio network node using the received configuration identifier, transmit a request for the measurement configuration file to the radio network node and receive the measurement configuration file from the radio network node (Fig.4 Table 7 [0086]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include retrieving the measurement configuration file from the radio network node using the received configuration identifier, transmit a request for the measurement configuration file to the radio network node and receive the measurement 

Regarding claim 17, the claim 16 of patent application discloses A computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied in the medium, the computer readable program code comprising: computer readable program code to receive a measurement configuration message via a radio network node, the measurement configuration message being received over a control plane, the measurement configuration message comprising network location information associated with a measurement configuration file; determining a need for retrieving the measurement configuration file from a server; and computer readable program code to retrieve the measurement configuration file from the server using the received network location information, the measurement configuration file being retrieved over a user plane, wherein determining the need comprises determining that an application layer service requiring measurement is about to start or has already started and wherein an access stratum (AS) layer in the UE receives an indication from an application layer that the application layer service is started.
	The patent application does not disclose a computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied in the medium, the computer readable program code comprising:
a configuration identifier associated with a measurement configuration file; and
computer readable program code to retrieve the measurement configuration file from the radio network node using the received configuration identifier.
	However, Lei discloses computer readable program code to retrieve the measurement configuration file from the radio network node using the received configuration identifier (Fig.4 Table 5 [0077] and Fig.4 Table 6 [0079]-[0080]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include computer readable program code to retrieve the measurement configuration file from the radio network node using the received configuration identifier as taught by Lei is to be added in the patent application.
	Applicant's claim 17 merely broaden the scope of patent application claim 16 by eliminating the term "… the radio network node …. configuration identifier” from claim 16 from patent application.                                                         	                                                                      	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 6, 9, 12, 14, 16, 17, 19, 22, 24 and 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lei et al. [hereinafter as Lei], US 2009/0227251 A1.
Regarding claim 1, Lei disclose wherein a method in a user equipment, UE, (Fig.3 [0042], mobile phone 310 user equipment) the method comprising:
receiving a measurement configuration message via a radio network node, the measurement configuration message comprising a configuration identifier
associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], mobile phone 310 is receiving control (i.e., measurement configuration) message via a radio network node from network side such as uploading information to a network, or downloading data from a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], the mobile phone is obtaining monitoring control functions from the network side, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and
retrieving the measurement configuration file from the radio network node using the received configuration identifier (Fig.4 Table 6 [0079]-[0080], retrieving the measurement configuration file from the network side radio network node using the received IP address (i.e., configuration identifier) and configuration file name in a network control short message and Fig.4 Table 5 [0077], retrieving the measurement configuration file from the radio network node by using the configuration identifier such as the first bit, the second bit and the third bit representing the measurement configuration file).
	
Regarding claim 4, Lei disclosed all the elements of claim 1 as stated above wherein Lei further discloses determining a need for retrieving the measurement configuration file from the radio network node prior to retrieving the measurement configuration file from the radio network node using the configuration identifier (Fig.4 [0080]-[0082], determining a measurement configuration file as needed for retrieving the measurement configuration file from the radio network node prior to retrieving the measurement configuration file from the radio network node using the configuration identifier),
wherein determining the need for retrieving the measurement configuration file
comprises determining that the received configuration identifier is different from a
previously received configuration identifier (Fig.2-3 [0060]-[0069], determining that the received configuration identifier is different from a previously received configuration identifier by initiating or terminate monitoring or updating the measurement configuration files from the received short messages). 

Regarding claim 6, Lei disclosed all the elements of claim 4 as stated above wherein Lei further discloses determining the need for retrieving the measurement configuration (Fig.4 Table 7 [0086], determining that an application layer service requiring measurement is about to start or has already started where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services).

Regarding claim 9, Lei disclose wherein a user equipment, UE, adapted to (Fig.3 [0042], mobile phone 310 user equipment):
receive a measurement configuration message via a radio network node, the measurement configuration message comprising a configuration identifier associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], mobile phone 310 is receiving control (i.e., measurement configuration) message via a radio network node from network side such as uploading information to a network, or downloading data from a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], the mobile phone is obtaining monitoring control functions from the network side, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and
retrieve the measurement configuration file from the radio network node using the received configuration identifier (Fig.4 Table 6 [0079]-[0080], retrieving the measurement configuration file from the network side radio network node using the received IP address (i.e., configuration identifier) and configuration file name in a network control short message and Fig.4 Table 5 [0077], retrieving the measurement configuration file from the radio network node by using the configuration identifier such as the first bit, the second bit and the third bit representing the measurement configuration file).
	
Regarding claim 12, Lei disclosed all the elements of claim 9 as stated above wherein Lei further discloses determine a need for retrieving the measurement configuration file from the radio network node prior to retrieving the measurement configuration file from the radio network node using the configuration identifier (Fig.4 [0080]-[0082], determining a measurement configuration file as needed for retrieving the measurement configuration file from the radio network node prior to retrieving the measurement configuration file from the radio network node using the configuration identifier); and
when determining the need for retrieving the measurement configuration file, determine that the received configuration identifier is different from a previously received configuration identifier (Fig.2-3 [0060]-[0069], determining that the received configuration identifier is different from a previously received configuration identifier by initiating or terminate monitoring or updating the measurement configuration files from the received short messages). 

Regarding claim 14, Lei disclosed all the elements of claim 12 as stated above wherein Lei further discloses when determining the need for retrieving the measurement configuration file, determine that an application layer service requiring measurement is (Fig.4 Table 7 [0086], determining that an application layer service requiring measurement is about to start or has already started where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services).

Regarding claim 16, Lei disclosed all the elements of claim 9 as stated above wherein Lei further discloses the measurement configuration file and the associated configuration identifier are stored at the UE for a predetermined amount of time (Fig.4 Table 6 [0080], the measurement configuration file and the associated configuration identifier are stored at the UE for a predetermined amount of time when the mobile phone is instructed by the network control short message to start monitoring or update the measurement configuration file, the mobile phone may download the measurement configuration file according to the IP address and configuration file name, and interpret the measurement configuration file).

Regarding claim 17, Lei disclose wherein a computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied in the medium (Fig.3 [0036], application and a non-transitory computer readable storage medium having computer readable program code embodied in the medium executed by a program-controlled processor of a mobile phone user equipment 310), the computer readable program code (Fig.2-3 [0036], application/code of the mobile phone user equipment 310) comprising:
computer readable program code to receive a measurement configuration message, the measurement configuration message comprising a configuration identifier associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], application/code of mobile phone 310 to receive control (i.e., measurement configuration) message via a radio network node from network side such as uploading information to a network, or downloading data from a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], application/code of the mobile phone is obtaining monitoring control functions from the network side, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and computer readable program code to retrieve the measurement configuration file from the radio network node using the received configuration identifier (Fig.4 Table 6 [0079]-[0080], application/code of mobile phone is retrieving the measurement configuration file from the network side radio network node using the received IP address (i.e., configuration identifier) and configuration file name in a network control short message and Fig.4 Table 5 [0077], retrieving the measurement configuration file from the radio network node by using the configuration identifier such as the first bit, the second bit and the third bit representing the measurement configuration file).
	
Regarding claim 19, Lei disclose wherein a method in a radio network node (Fig.2-3 [0042], base station 222 radio network node 320), the method comprising:
(Fig.3 Table 3 [0057]-[0059], the radio network node from network side is transmitting control (i.e., measurement configuration) message to mobile phone 310 such as downloading data from a network uploading information to a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], the network side radio network node is sending monitoring control functions to the mobile phone, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and
providing the measurement configuration file to the UE (Fig.4 Table 6 [0079]-[0080], the network side radio network node is sending/providing the measurement configuration file based on the received IP address and configuration file name in a network control short message).
	
Regarding claim 22, Lei disclosed all the elements of claim 19 as stated above wherein Lei further discloses receiving the measurement configuration file and the associated configuration identifier from a network node (Fig.4 Table 5 [0077], receiving the measurement configuration file and the associated configuration identifier from a radio network node, content of a short message include server address for downloading and/or uploading; measurement configuration file name; a series of digits, where the first bit represents starting or stopping monitoring, the second bit represents whether upload will be performed immediately, and the third bit represents a new measurement configuration file is needed to be downloaded).

Regarding claim 24, Lei disclose wherein a radio network node adapted to (Fig.2-3 [0042], base station 222 radio network node 320):
transmit a measurement configuration message to a user equipment, UE, the measurement configuration message comprising a configuration identifier associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], the radio network node from network side is transmitting control (i.e., measurement configuration) message to mobile phone 310 such as downloading data from a network uploading information to a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], the network side radio network node is sending monitoring control functions to the mobile phone, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and
provide the measurement configuration file to the UE (Fig.4 Table 6 [0079]-[0080], the network side radio network node is sending/providing the measurement configuration file using the received IP address and configuration file name in a network control short message).
	
Regarding claim 29, Lei disclose wherein a computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied in the medium (Fig.3 [0036], application and a non-transitory computer readable storage medium having computer readable program code embodied in the medium executed by a program-controlled processor of a radio network node 320), the computer readable program code (Fig.2-3 [0036], application/code of the radio network node 320) comprising:
computer readable program code to transmit a measurement configuration message to a user equipment, UE, the measurement configuration message comprising a configuration identifier associated with a measurement configuration file (Fig.3 Table 3 [0057]-[0059], application/code of the radio network node from network side is transmitting control (i.e., measurement configuration) message to mobile phone 310 such as downloading data from a network uploading information to a network based on measurement algorithms and Fig.3 Table 3 [0060]-[0061], application/code of the network side radio network node is sending monitoring control functions to the mobile phone, the mobile phone then locates the measurement configuration files to be downloaded and uploaded based on the address (i.e., configuration identifier) and Service Type ID in the monitoring control functions received from the network side/ radio network node); and
computer readable program code to provide the measurement configuration file to the UE (Fig.4 Table 6 [0079]-[0080], application/code of the network side radio network node is sending/providing the measurement configuration file to the mobile phone based on the received IP address and configuration file name in a network control short message).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7, 10, 15, 20, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. [hereinafter as Lei], US 2009/0227251 A1 in view of Futaki [hereinafter as Futaki], EP 2692167 A1.
Regarding claim 2, Lei disclosed all the elements of claim 1 as stated above. 
	However, Lei does not expressly disclose wherein the measurement configuration message is received over a control plane, and wherein the measurement configuration file is retrieved over the control plane; and wherein the measurement configuration message is a radio resource control, RRC, message, and wherein the measurement configuration file is retrieved using RRC messages. 
	In the same field of endeavor, Futaki teaches wherein the measurement configuration message is received over a control plane, and wherein the measurement configuration file is retrieved over the control plane (Fig.12-13 [0093]-[0094], the measurement configuration message is received over a RRC layer control information, and the measurement configuration file is retrieved over the RRC layer control information/ control plane); and 
wherein the measurement configuration message is a radio resource control, RRC,

messages (Fig.12 [0091]-[0092], the measurement configuration message is a radio resource control, RRC, message, and the measurement configuration file is retrieved using RRC messages).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to use RRC Layer to perform processing to include the measurement result in RRC Layer control information, which is then notified to the radio base station as taught by Futaki to have incorporated in the system of Lei to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0036], Fig.12 [0091]-[0092] and Fig.12-13 [0093]-[0094])

Regarding claim 7, Lei disclosed all the elements of claim 1 as stated above wherein Lei further discloses retrieving the measurement configuration file from the radio network node using the received configuration identifier comprises transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node (Fig.4 Table 7 [0086], transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services). 
	Even though Lei discloses retrieving the measurement configuration file from the radio network node using the received configuration identifier comprises transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node, in the same field of endeavor, Futaki teaches wherein retrieving the measurement configuration file from the radio network node using the received configuration identifier comprises transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node (Fig.3 [0038]-[0039], "S1: Measurement instruction request" show "the radio terminal sends/transmits a measurement instruction request to the radio communication network side" and "S2: Measurement instruction" show "receiving the measurement instruction configuration file from the radio communication network side and Fig.1-2 [0009], Radio Resource Control (RRC) connection with (IMSI) International Mobile Subscriber Identity and Fig.3 [0049], the obtained/received location information includes the IDs of an area (e.g., a cell) where the radio terminal is staying and its neighbor area (cells) and the received quality of downlink signals), and
wherein the measurement configuration file and the associated configuration identifier are stored at the UE for a predetermined amount of time (Fig.3 [0040]-[0041], the measurement instruction configuration file and the associated location information/ configuration identifier are stored and Fig.1-3 [0038]-[0039], the measurement information configuration file and the associated location information/configuration identifier are stored for a predetermined amount of time).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to activate collection of required measurement information by request from the radio terminal side as described above, it is possible to collect required measurement information along with detailed location information from a radio terminal without imposing an excessive load on the radio terminal. For example, it is possible to collect measurement information accompanied by GPS location information from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals as taught by Futaki to have incorporated in the system of Lei to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0009], Fig.1-2 [0036], Fig.3 [0038]-[0039], Fig.3 [0049] and Fig.14 [0098]-[0099])

Regarding claim 10, Lei disclosed all the elements of claim 9 as stated above. 
	However, Lei does not expressly disclose wherein the measurement configuration message is received over a control plane, and wherein the measurement configuration file is retrieved over the control plane, and wherein the measurement configuration message is a radio resource control, RRC, message, and wherein the measurement configuration file is retrieved using RRC messages.
(Fig.12-13 [0093]-[0094], the measurement configuration message is received over a RRC layer control information, and the measurement configuration file is retrieved over the RRC layer control information/ control plane), and
wherein the measurement configuration message is a radio resource control, RRC,
message, and wherein the measurement configuration file is retrieved using RRC
messages (Fig.12 [0091]-[0092], the measurement configuration message is a radio resource control, RRC, message, and the measurement configuration file is retrieved using RRC messages).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to use RRC Layer to perform processing to include the measurement result in RRC Layer control information, which is then notified to the radio base station as taught by Futaki to have incorporated in the system of Lei to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0036], Fig.12 [0091]-[0092] and Fig.12-13 [0093]-[0094])

Regarding claim 15, Lei disclosed all the elements of claim 9 as stated above wherein Lei further discloses when retrieving the measurement configuration file from the radio (Fig.4 Table 7 [0086], transmitting a request for the measurement configuration file to the radio network node and receiving the measurement configuration file from the radio network node where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services). 
	Even though Lei discloses wherein retrieving the measurement configuration file from the radio network node using the received configuration identifier, transmit a request for the measurement configuration file to the radio network node and receive the measurement configuration file from the radio network node, in the same field of endeavor, Futaki teaches wherein when retrieving the measurement configuration file from the radio network node using the received configuration identifier, transmit a request for the measurement configuration file to the radio network node and receive the measurement configuration file from the radio network node (Fig.3 [0038]-[0039], "S1: Measurement instruction request" show "the radio terminal sends/transmits a measurement instruction request to the radio communication network side" and "S2: Measurement instruction" show "receiving the measurement instruction configuration file from the radio communication network side and Fig.1-2 [0009], Radio Resource Control (RRC) connection with (IMSI) International Mobile Subscriber Identity and Fig.3 [0049], the obtained/received location information includes the IDs of an area (e.g., a cell) where the radio terminal is staying and its neighbor area (cells) and the received quality of downlink signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to activate collection of required measurement information by request from the radio terminal side as described above, it is possible to collect required measurement information along with detailed location information from a radio terminal without imposing an excessive load on the radio terminal. For example, it is possible to collect measurement information accompanied by GPS location information from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals as taught by Futaki to have incorporated in the system of Lei to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0009], Fig.1-2 [0036], Fig.3 [0038]-[0039], Fig.3 [0049] and Fig.14 [0098]-[0099])

Regarding claim 20, Lei disclosed all the elements of claim 19 as stated above. 	However, Lei does not expressly disclose wherein the measurement configuration message is transmitted over a control plane, and wherein the measurement configuration file is provided over the control plane, and wherein the measurement configuration message is a radio resource control, RRC, message, and wherein the measurement configuration file is provided using RRC messages.
(Fig.12-13 [0093]-[0094], the measurement configuration message is transmitted over a RRC layer control information, and the measurement configuration file is provided over the RRC layer control information/ control plane), and wherein the measurement configuration message is a radio resource control, RRC, message, and wherein the measurement configuration file is provided using RRC messages (Fig.12 [0091]-[0092], the measurement configuration message is a radio resource control, RRC, message, and the measurement configuration file is provided using RRC messages).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to use RRC Layer to perform processing to include the measurement result in RRC Layer control information, which is then notified to the radio base station as taught by Futaki to have incorporated in the system of Lei to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0036], Fig.12 [0091]-[0092] and Fig.12-13 [0093]-[0094])

Regarding claim 23, Lei disclosed all the elements of claim 19 as stated above wherein Lei further discloses providing the measurement configuration file to the UE comprises receiving a request for the measurement configuration file from the UE, and (Fig.4 Table 7 [0086], receiving a request for the measurement configuration file from the radio network node and transmitting the measurement configuration file to the radio network node where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services). 
	Even though Lei discloses providing the measurement configuration file to the UE comprises receiving a request for the measurement configuration file from the UE, and transmitting the measurement configuration file to the UE, in the same field of endeavor, Futaki teaches wherein providing the measurement configuration file to the UE comprises receiving a request for the measurement configuration file from the UE, and transmitting the measurement configuration file to the UE (Fig.3 [0038]-[0039], "S1: Measurement instruction request" show "the radio terminal sends/transmits a measurement instruction request to the radio communication network side" and "S2: Measurement instruction" show "receiving the measurement instruction configuration file from the radio communication network side ... responds by sending an instruction to perform this measurement" and providing measurement information to the radio terminal accompanied by GPS location information/configuration identifier from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals and Fig.1-2 [0009], Radio Resource Control (RRC) connection with (IMSI) International Mobile Subscriber Identity and Fig.3 [0049], the obtained/received location information includes the IDs of an area (e.g., a cell) where the radio terminal is staying and its neighbor area (cells) and the received quality of downlink signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to activate collection of required measurement information by request from the radio terminal side as described above, it is possible to collect required measurement information along with detailed location information from a radio terminal without imposing an excessive load on the radio terminal. For example, it is possible to collect measurement information accompanied by GPS location information from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals as taught by Futaki to have incorporated in the system of Lei to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0009], Fig.1-2 [0036], Fig.3 [0038]-[0039], Fig.3 [0049] and Fig.14 [0098]-[0099])

Regarding claim 25, Lei disclosed all the elements of claim 24 as stated above. 
	However, Lei does not expressly disclose wherein the measurement configuration message is transmitted over a control plane, and wherein the measurement configuration file is provided over the control plane, wherein the measurement configuration message is a radio resource control, RRC, message, and wherein the measurement configuration file is provided using RRC messages.
(Fig.12-13 [0093]-[0094], the measurement configuration message is transmitted over a RRC layer control information, and the measurement configuration file is provided over the RRC layer control information/ control plane),
wherein the measurement configuration message is a radio resource control, RRC,
message, and wherein the measurement configuration file is provided using RRC
messages (Fig.12 [0091]-[0092], the measurement configuration message is a radio resource control, RRC, message, and the measurement configuration file is provided using RRC messages).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to use RRC Layer to perform processing to include the measurement result in RRC Layer control information, which is then notified to the radio base station as taught by Futaki to have incorporated in the system of Lei to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0036], Fig.12 [0091]-[0092] and Fig.12-13 [0093]-[0094])

Regarding claim 27, Lei disclosed all the elements of claim 19 as stated above wherein Lei further discloses receive the measurement configuration file and the (Fig.4 Table 5 [0077], receiving the measurement configuration file and the associated configuration identifier from a radio network node, content of a short message include server address for downloading and/or uploading; measurement configuration file name; a series of digits, where the first bit represents starting or stopping monitoring, the second bit represents whether upload will be performed immediately, and the third bit represents a new measurement configuration file is needed to be downloaded); and
when providing the measurement configuration file to the UE, receive a request
for the measurement configuration file from the UE, and transmit the measurement
configuration file to the UE (Fig.4 Table 7 [0086], when providing the measurement configuration file to the UE, receiving a request for the measurement configuration file from the radio network node and transmitting the measurement configuration file to the radio network node where fixed IP address and port number are assigned, and correspondent serving and listening processes of the port are initiated, for processing requests received from end users to the port, once the server is set up, socket of the MMA server is ready for providing services).
	Even though Lei discloses wherein receive the measurement configuration file and the associated configuration identifier from a network node; and when providing the measurement configuration file to the UE, receive a request for the measurement configuration file from the UE, and transmit the measurement configuration file to the UE, in the same field of endeavor, Futaki teaches wherein receive the measurement configuration file and the associated configuration identifier from a network node (Fig.3 [0038]-[0039], "S1: Measurement instruction request" show "the radio terminal sends/ transmits a measurement instruction request to the radio communication network side" and "S2: Measurement instruction" show "receiving the measurement instruction configuration file from the radio communication network side ... responds by sending an instruction to perform this measurement" and the radio terminal is collecting/retrieving measurement information accompanied by GPS location information/configuration identifier from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals and Fig.1-2 [0009], Radio Resource Control (RRC) connection with (IMSI) International Mobile Subscriber Identity and Fig.3 [0049], the obtained/received location information includes the IDs of an area (e.g., a cell) where the radio terminal is staying and its neighbor area (cells) and the received quality of downlink signals); and
when providing the measurement configuration file to the UE, receive a request
for the measurement configuration file from the UE, and transmit the measurement
configuration file to the UE (Fig.3 [0038]-[0039], "S1: Measurement instruction request" show "the radio terminal sends/transmits a measurement instruction request to the radio communication network side" and "S2: Measurement instruction" show "receiving the measurement instruction configuration file from the radio communication network side ... responds by sending an instruction to perform this measurement" and providing measurement information to the radio terminal accompanied by GPS location information/configuration identifier from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals and Fig.1-2 [0009], Radio Resource Control (RRC) connection with (IMSI) International Mobile Subscriber Identity and Fig.3 [0049], the obtained/received location information includes the IDs of an area (e.g., a cell) where the radio terminal is staying and its neighbor area (cells) and the received quality of downlink signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Lei to incorporate the teaching of Futaki in order to improve coverage optimization.		It would have been beneficial to activate collection of required measurement information by request from the radio terminal side as described above, it is possible to collect required measurement information along with detailed location information from a radio terminal without imposing an excessive load on the radio terminal. For example, it is possible to collect measurement information accompanied by GPS location information from an area (or its neighbor area) where there is a problem with received quality, without imposing excessive loads on terminals as taught by Futaki to have incorporated in the system of Lei to achieve efficient collection of measurement information accompanied by detailed location information such as GPS location information. (Futaki, Fig.1-2 [0009], Fig.1-2 [0036], Fig.3 [0038]-[0039], Fig.3 [0049] and Fig.14 [0098]-[0099])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (Pub. No.: US 2013/0303203 A1) teaches Paging and System Information Broadcast Handling in Virtualized Networks.

Kim et al. (Pub. No.: US 2015/0319795 A1) teaches Radio Communication System and Control Method.

Wu et al. (Pub. No.: US 2017/0019810 A1) teaches RRM Measurement Method and Apparatus in TDD System.

Uemura et al. (Pub. No.: US 2018/0213427 A1) teaches Terminal Device, Base Station Device, Communication Method and Integrated Circuit.

Machiraju et al. (Patent No.: US 8713138 B2) teaches Extensible Framework for Client-based Active Network Measurement.

Zacharias et al. (Pub. No.: US 2018/0270682 A1) teaches Radio Measurement and Configuration.

Radulescu et al. (Pub. No.: US 2017/0251499 A1) teaches Discovery Reference Signal Transmission Window Detection and Discovery Reference Signal Measurement Configuration.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414   


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414